DETAILED ACTION
This is a non-final, first office action on the merits. Claims 1-18 are pending.  The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1, 3-4, 6-8, 10, 12-13, and 15-17 rejected under 35 U.S.C. 103 as being unpatentable over Thompson et al. (US Pub. No. 2018/0309819) in view of McGuire et al. (US Pub. No. 2007/0294663).
Regarding claims 1 and 10, Thompson discloses a method for facilitating capturing and presenting user activities for an IT service end user, the method being implemented by one or more computer servers and comprising:
receiving a request to execute a command to a service for a customer from a user (see Thompson, para [0051] at block 404, the endpoint proxy system 132 receives a request from a calling system to execute program code via an API proxy. The request may be received, for example, from a user computing device 102; para [0017] such services may include generating and uploading user codes, invoking the user codes (e.g., submitting a request to execute the user codes ( e.g., via the endpoint proxy system 132); and para [0004] such computing systems to provide computing resources to users of the data center);
determining a proxy module corresponding to the command (see Thompson, para [0052] the determination may be based, for example, on various factors associated with the received request, including the name of the proxy API, input parameters associated with the proxy API, the calling system or requesting entity);
executing the proxy module, wherein the execution of the proxy module (see Thompson, para [0055] a request to execute program code via the backend APL In some embodiments, the endpoint proxy system 132 may send multiple backend API requests associated with the proxy API request, which may be specified in the API mapping definition) comprises:
obtaining execution information from the one or more computer servers (see Thompson, para [0018] the user computing devices 102 access endpoint proxy system 132 and/or the endpoint management system 106 over the network 104A. The endpoint proxy system 132 may comprise one or more servers or systems ( e.g., a proxy fleet) which may be configured to manage execution of endpoint or backend APIs (e.g., as executed on the backend systems 114)), 
wherein the execution information includes an execution context in which the command is being executed, the execution context including information indicating an application in which the command is requested to be executed by the user and one or more input parameters to the command (see Thompson, para [0017] Other components of the computing environment 100 (e.g., endpoint management system 106) may provide the user computing devices 102 with one or more user interfaces, command-line interfaces (CLI), application programming interfaces (API), and/or other programmatic interfaces for utilizing one or more services offered by the respective components. Such services may include generating and uploading user codes, invoking the user codes (e.g., submitting a request to execute the user codes (e.g., via the endpoint proxy system 132), configuring one or more APIs (e.g., via the endpoint management system 106), caching results of execution of user codes and APIs, and/or monitoring; and para [0041] turning now to FIG. 3, an example user interface 300 which provides users with various endpoint management configuration options in which the command is requested to be executed by the user and one or more input parameters to the command); and
obtaining an output of the command (see Thompson, para [0043] a function name (display element 314) and an associated text input field by which the user may specify the name of the proxy API);
storing the execution information, and the output of the command in a (cache) to facilitate a presentation of the execution information and the output of the command in an interface (see Thompson, para [0047] At display element 338, the user interface presents a save button to Save the API mapping definition and settings; para [0022] results received from backend system(s) 114 in association with backend API requests may be stored and accessed for future API proxy requests. Cached results may include both original backend API result from a backend system(s) 114, as well as a transformed or output result after the original backend API result is processed by the response handler 108; and para [0017] configuring one or more APIs (e.g., via the endpoint management system 106), caching results of execution of user codes and APIs, and/or monitoring API call usage for security, performance, metering, and other factors); and
returning the output of the command to the user (see Thompson, para [0074]  provide the output result to the user computing device).
Thompson et al. fails to explicitly disclose the output of the command in a buffer.
Analogous art McGuire et al. discloses the output of the command in a buffer (see McGuire,  para [0292] the program sequence generated by the ProgGen 600 is a list of executable programs (aka kernels) and associated information needed to allocate memory for output and temporary buffers, bind actual buffers and constants to formal program input and output parameters, dispatch the programs to executors).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the teachings of Thompson, regarding the system for providing an application programming interface proxy service, to have included the output of the command in a buffer because it would have improved the performance, efficiency, and scalability. Thompson discloses caching results of execution of user codes and APIs, and/or monitoring API call usage for security, performance, metering, and other factors. Using the computer system that supports multiple programming languages of McGuire would improve the overall performance of the runtime system.
Regarding claim 3, Thompson discloses the method of claim 1, wherein the execution of the proxy module comprises: 
Thompson et al. fails to explicitly disclose storing a reference to the application in which the command is requested to be executed in the buffer, wherein the reference is for enabling presentation of the command execution in the application.
Analogous art McGuire et al. discloses storing a reference to the application in which the command is requested to be executed in the buffer, wherein the reference is for enabling presentation of the command execution in the application (see McGuire, para [0166] the C-Scheduler 300 and the ProgGen 600 may pass the work queue (or references to it) back and forth. In some embodiments, the C-Scheduler 300 may construct more than one work queue 304 and pass the relevant one(s) (or references to them) to the ProgGen 600; para [0097] a special instance of the "read" API call allows the application 20 to access the result data stored in an internal buffer in the runtime system's memory space without copying the data back to the application's data buffer. But the runtime system 10 can regain its full control over the internal buffer after the application 20 releases its references to the internal buffer. In some embodiments, the application 20 may get read-only access to the internal buffer by including a special flag in the "read" call; and para [0417] the viewer 817 is a simple text editor if the performance reports are written in plain text. In some other embodiments, the viewer 817 presents a graphical representation of the application's performance using the performance reports).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the teachings of Thompson, regarding the system for providing an application programming interface proxy service, to have included storing a reference to the application in which the command is requested to be executed in the buffer, wherein the reference is for enabling presentation of the command execution in the application because it would have improved the performance, efficiency, and scalability. Thompson discloses caching results of execution of user codes and APIs, and/or monitoring API call usage for security, performance, metering, and other factors. Using the computer system that supports multiple programming languages of McGuire would improve the overall performance of the runtime system.
Regarding claim 4, Thompson discloses the method of claim 1, wherein the user is a first user and the method further comprises:
Thompson et al. fails to explicitly disclose receiving a request to review the execution of the command from a second user with the IT service end user; and implementing the interface to show the execution information of the command for presentation on a computing device associated with the second user.
Analogous art McGuire et al. discloses receiving a request to review the execution of the command from a second user with the IT service end user (see McGuire, para [0438] the debugger returns a result mismatch signal. In some embodiments, the result mismatch signals are delivered to the application 20 via the normal error handling mechanisms employed by the runtime system 10. In some embodiments, this result mismatch signal aborts the application 20 so that the application developer can investigate the execution result for causes. In some other embodiments, the debugger saves all the mismatch signals in a log file for subsequent review by the application developer while allowing the application 20 to continue);
Analogous art McGuire et al. discloses implementing the interface to show the execution information of the command for presentation on a computing device associated with the second user (see McGuire, para [0123] the LSI modules may provide interfaces to enable or disable features like reference result generation and to retrieve a reference result array object corresponding to a particular array object. A more detailed description of the reference result generation is provided below in connection with FIG. 9A. Likewise, the LSI modules may provide interfaces to enable the debugging utility to examine intermediate operation results generated by the runtime system 10).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the teachings of Thompson, regarding the system for providing an application programming interface proxy service, to have included receiving a request to review the execution of the command from a second user with the IT service end user; and implementing the interface to show the execution information of the command for presentation on a computing device associated with the second user because it would have improved the performance, efficiency, and scalability. Thompson discloses caching results of execution of user codes and APIs, and/or monitoring API call usage for security, performance, metering, and other factors. Using the computer system that supports multiple programming languages of McGuire would improve the overall performance of the runtime system.
Regarding claim 6, Thompson discloses the method of claim 4, wherein the request to review the execution, as set forth above with claim 4.
Thompson et al. fails to explicitly disclose a request to review an error during the execution of the command, and the interface includes an option for the second user to view the error in the application where the command is requested to executed.
Analogous art McGuire et al. discloses a request to review an error during the execution of the command, and the interface includes an option for the second user to view the error in the application where the command is requested to executed (see McGuire, paras [0076]-[0077] an execution error may result in the immediate termination of the application. In some embodiments, an error message is returned to the application developer, indicating the location (e.g., file name and line number) of an operation that triggers the error. In some embodiments, an explanation of what might have caused the error is also provided for the developer's reference. An application-level error handler function is provided with application-level arguments such as error type, file name, line number, and program counter).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the teachings of Thompson, regarding the system for providing an application programming interface proxy service, to have included a request to review an error during the execution of the command, and the interface includes an option for the second user to view the error in the application where the command is requested to executed because it would have improved the performance, efficiency, and scalability. Thompson discloses caching results of execution of user codes and APIs, and/or monitoring API call usage for security, performance, metering, and other factors. Using the computer system that supports multiple programming languages of McGuire would improve the overall performance of the runtime system.
Regarding claim 7, Thompson discloses the method of claim 4, wherein the user is a first user, the command a first command, the service is a first service and the customer is a first customer, and the method further comprises:
receiving a request to execute a second command to a second service for a second customer from a third user (see Thompson, para [0051] at block 404, the endpoint proxy system 132 receives a request from a calling system to execute program code via an API proxy. The request may be received, for example, from a user computing device 102; para [0017] such services may include generating and uploading user codes, invoking the user codes (e.g., submitting a request to execute the user codes ( e.g., via the endpoint proxy system 132); para [0004] such computing systems to provide computing resources to users of the data center; and para [0028] the manager user console 132 may provide one or more user interfaces by which users, such as system administrators and/or developers, can manage, for example, API proxy settings including API mapping definitions);
determining a proxy module corresponding to the second command (see Thompson, para [0052] the determination may be based, for example, on various factors associated with the received request, including the name of the proxy API, input parameters associated with the proxy API, the calling system or requesting entity);
executing the proxy module, wherein the execution of the proxy module (see Thompson, para [0055] a request to execute program code via the backend APL In some embodiments, the endpoint proxy system 132 may send multiple backend API requests associated with the proxy API request, which may be specified in the API mapping definition) comprises:
obtaining execution information from the one or more computer servers (see Thompson, para [0018] the user computing devices 102 access endpoint proxy system 132 and/or the endpoint management system 106 over the network 104A. The endpoint proxy system 132 may comprise one or more servers or systems ( e.g., a proxy fleet) which may be configured to manage execution of endpoint or backend APIs (e.g., as executed on the backend systems 114)), 
wherein the execution information includes an execution context in which the second command is being executed, the execution context including information indicating an application in which the second command is requested to be executed by the third user (see Thompson, para [0017] Other components of the computing environment 100 (e.g., endpoint management system 106) may provide the user computing devices 102 with one or more user interfaces, command-line interfaces (CLI), application programming interfaces (API), and/or other programmatic interfaces for utilizing one or more services offered by the respective components. Such services may include generating and uploading user codes, invoking the user codes (e.g., submitting a request to execute the user codes (e.g., via the endpoint proxy system 132), configuring one or more APIs (e.g., via the endpoint management system 106), caching results of execution of user codes and APIs, and/or monitoring; para [0041] turning now to FIG. 3, an example user interface 300 which provides users with various endpoint management configuration options in which the command is requested to be executed by the user and one or more input parameters to the command; and para [0028] the manager user console 132 may provide one or more user interfaces by which users, such as system administrators and/or developers, can manage, for example, API proxy settings including API mapping definitions); and
obtaining an output of the second command (see Thompson, paras [0041]-[0043] the display elements shown in user interface 300 are merely for example purposes; more or less display elements and user input fields. A function name (display element 314) and an associated text input field by which the user may specify the name of the proxy API);
storing the execution information and the output of the second command in the (cache) to facilitate a presentation of the execution information and the output of the second command in the interface (see Thompson, para [0047] At display element 338, the user interface presents a save button to Save the API mapping definition and settings; para [0022] results received from backend system(s) 114 in association with backend API requests may be stored and accessed for future API proxy requests. Cached results may include both original backend API result from a backend system(s) 114, as well as a transformed or output result after the original backend API result is processed by the response handler 108; and para [0017] configuring one or more APIs (e.g., via the endpoint management system 106), caching results of execution of user codes and APIs, and/or monitoring API call usage for security, performance, metering, and other factors).
Thompson et al. fails to explicitly disclose the output of the second command in the buffer.
Analogous art McGuire et al. discloses the output of the second command in the buffer (see McGuire,  para [0292] the program sequence generated by the ProgGen 600 is a list of executable programs (aka kernels) and associated information needed to allocate memory for output and temporary buffers, bind actual buffers and constants to formal program input and output parameters, dispatch the programs to executors).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the teachings of Thompson, regarding the system for providing an application programming interface proxy service, to have included the output of the second command in the buffer because it would have improved the performance, efficiency, and scalability. Thompson discloses caching results of execution of user codes and APIs, and/or monitoring API call usage for security, performance, metering, and other factors. Using the computer system that supports multiple programming languages of McGuire would improve the overall performance of the runtime system.
Regarding claim 8, Thompson discloses the method of claim 7, wherein the interface is implemented to show the first command is executed by the first user for the first customer and the second command is executed by the third user for the second customer (see Thompson, para [0028] referring to FIG. 1, the endpoint management system 106 includes a manager user console 132, a security manager 122, and a Software Developer Kit ("SDK") generation service 126. The manager user console 132 may provide one or more user interfaces by which users, such as system administrators and/or developers, can manage, for example, API proxy settings including API mapping definitions, caching options, performance options, and security options; and [0017] Such services may include generating and uploading user codes, invoking the user codes (e.g., submitting a request to execute the user codes (e.g., via the endpoint proxy system 132), configuring one or more APIs (e.g., via the endpoint management system 106)).
Regarding claims 10-18 rejected based upon the same rationale as the rejection of claims 1-9, respectively, since they are the system claims corresponding to the method claims. Claim 10 recites additional feature computer system comprising one or more processor configured to execute machine-readable instructions (see Thompson, Fig 2). 
Claims 2 and 11 rejected under 35 U.S.C. 103 as being unpatentable over Thompson et al. (US Pub. No. 2018/0309819), in view of McGuire et al. (US Pub. No. 2007/0294663), and further in view of Pederson et al. (US Pub. No. 2009/0164933).
Regarding claim 2, Thompson discloses the method of claim 1, wherein the execution information further includes at least one of: 
an identification of a customer for which the command is requested (see Thompson, para [0090] a user identifier associated with the request to execute the proxy API is included in the API mapping definition as an authorized user or group).
Thompson et al. fails to explicitly disclose a status of the execution of the command, and a time point relative to a current time, the time point being when the command is request to be executed.
Analogous art McGuire et al. discloses a status of the execution of the command (see McGuire,  para [0496] this provides previously unavailable visibility into the status of code running in a processing element, which enables users to debug runtime system code segments that are specified in high-level application source code).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the teachings of Thompson, regarding the system for providing an application programming interface proxy service, to have included a status of the execution of the command because it would have improved the performance, efficiency, and scalability. Thompson discloses caching results of execution of user codes and APIs, and/or monitoring API call usage for security, performance, metering, and other factors. Using the computer system that supports multiple programming languages of McGuire would improve the overall performance of the runtime system.
Thompson et al. and McGuire et al. combined fail to explicitly disclose a time point relative to a current time, the time point being when the command is request to be executed.
Analogous art Pederson et al. discloses a status of the execution of the command, and a time point relative to a current time, the time point being when the command is request to be executed (see Pederson, para [0042] referring to Fig. 4, an example progress and status screen 400 includes a plurality of bounded display areas in an arrangement that facilitates a user's intuitive recognition of an overall process flow of an executing recipe and detailed information pertaining to the individual process phases or stages of the recipe that have been executed, are currently being executed, or have yet to be executed).
    PNG
    media_image1.png
    792
    774
    media_image1.png
    Greyscale

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the teachings of Thompson, regarding the system for providing an application programming interface proxy service, to have included a status of the execution of the command, and a time point relative to a current time, the time point being when the command is request to be executed because it would have improved the performance, efficiency, and scalability. Thompson discloses caching results of execution of user codes and APIs, and/or monitoring API call usage for security, performance, metering, and other factors. Using the system to present recipe progress status information of Pederson would improve the overall performance of the runtime system.
Claims 5 and 14 rejected under 35 U.S.C. 103 as being unpatentable over Thompson et al. (US Pub. No. 2018/0309819), in view of McGuire et al. (US Pub. No. 2007/0294663), and further in view of Nannenga et al. (US Pub. No. 2010/0131942).
Regarding claim 5, Thompson discloses the method of claim 4, wherein the request to review the execution, as set forth above with claim 4.
Thompson et al. and McGuire et al. combined fail to explicitly disclose a request to monitor a live progress of the execution of the command, and the interface includes an option for the second user to view the live progress of the execution of the command in the application where the command is requested to be executed.
Analogous art Nannenga et al. discloses a request to monitor a live progress of the execution of the command, and the interface includes an option for the second user to view the live progress of the execution of the command in the application where the command is requested to be executed (see Nannenga, para [0029] the user may be requested to input these additional settings. The task component 208 queues tasks to be executed on the destination machines 120, where the tasks define a role of a destination machine as a client or a server; and paras [0019]-[0020] the architecture provides a single (or workbench) application via which a user can select and integrate products for deployment to machines. For example, the user can interact with the workbench application to define an ERP (enterprise resource planning) system. Products are added to the workbench where the user then has the option to configure product settings. Product dependencies are automatically resolved such that settings previously input and that apply are passed to subsequent products. In other words, only relevant settings are passed forward to new products being integrated. The user then maps these product settings into roles which then in turn are assigned to individual machines. The workbench then determines and ultimately queues up the actual deployment tasks which need to occur on individual machines to configure each machine to match its associated role(s). The user can then select which tasks (or all) to execute at which point the workbench invokes remote configuration of said machines. Live progress and logging information is returned through the workbench [0020] the workbench application facilitates a mass deployment option that is simple, can use command line customization, provides application upgrade, information logging, support localized installs and the "suite" concept, has simple licensing, provides a user interface (UI) to capture settings, support push deployment and maintenance (e.g., patching, removing, updating, repairing, etc.) of installed applications, third-party product integration, bootstrap installation, and push deployment to a single machine to types of machine roles).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the teachings of Thompson, regarding the system for providing an application programming interface proxy service, to have included a request to monitor a live progress of the execution of the command, and the interface includes an option for the second user to view the live progress of the execution of the command in the application where the command is requested to be executed because it would have improved the performance, efficiency, and scalability. Thompson discloses caching results of execution of user codes and APIs, and/or monitoring API call usage for security, performance, metering, and other factors. Using the system for deployment of business products of Nannenga would improve the overall performance of the runtime system.
Claims 9 and 18 rejected under 35 U.S.C. 103 as being unpatentable over Thompson et al. (US Pub. No. 2018/0309819), in view of McGuire et al. (US Pub. No. 2007/0294663), and further in view of Emigh et al. (US Pat. No. 8,909,622).
Regarding claim 9, Thompson discloses the method of claim 8, wherein the interface, as set forth above with claim 8.
Thompson et al. and McGuire et al. combined fail to explicitly disclose implemented to present a search tool to enable organizing user activities according to customers serviced.
Analogous art Emigh et al. discloses the interface is implemented to present a search tool to enable organizing user activities according to customers serviced (see Emigh, column 4, lines 22-28, wherein the troubleshooting system provides an interface for users, for example software engineers or information technology workers, to define search criteria, perform concurrent searches of a plurality of data stores based on the search criteria, and to present the results of the searches in chronological order to the user; and column 7, lines 4-13, wherein Referring now to FIG. 1, FIG. 2, and FIG. 3, the troubleshooting system 102 is further described. The search tool 110 promotes a user inputting search commands or other troubleshooting commands from the workstation 116 using the search tool client 118. The search command may include search parameters such as a circuit ID, a customer identity, a trouble ticket identity, a start and end time, and/or other parameters. The user may input a trouble ticket identity. The search tool 110 may access the trouble ticket data store 104e and look up details of the subject trouble ticket).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the teachings of Thompson, regarding the system for providing an application programming interface proxy service, to have included the interface is implemented to present a search tool to enable organizing user activities according to customers serviced because it would have improved the performance, efficiency, and scalability. Thompson discloses caching results of execution of user codes and APIs, and/or monitoring API call usage for security, performance, metering, and other factors. Using the system integration search tool for trouble-shooting of Emigh would identify relevant to a problem or inquiry.
Conclusion
The prior arts made of record and not relied upon is considered pertinent to applicant's disclosure.
(US Pub No. 2014/0278754; US Pub No. 2005/0240621; US Pat No. 6,349,321; US Pub No. 2014/0258910; US Pub No. 2011/0099147; US Pub No. 2006/0178918; US Pub No. 2011/0119257; and Jinesh Varia (Amazon Web Services - Architecting for The Cloud: Best Practices, January 2011).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HAFIZ KASSIM whose telephone number is (571)272-8534.  The examiner can normally be reached on Mon - Fri (8am - 5pm) EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rutao Wu can be reached on (571) 272-6045.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/HAFIZ A KASSIM/Primary Examiner, Art Unit 3623                                                                                                                                                                                                        6/28//2022